       Case 3:20-cv-00115-DPM Document 6 Filed 05/18/20 Page 1 of 1



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

RANDELL EUGENE WISHAM                                         PLAINTIFF

v.                          No. 3:20-cv-115-DPM

IZARD COUNTY SHERIFF'S OFFICE                              DEFENDANT

                                  ORDER
      1.    Wisham' s application to proceed in forma pauperis, Doc. 1, is
granted.    He's disabled, with a small monthly income, the usual
expenses, and modest assets.
      2.    The Court must screen Wisham's complaint.              28 U.S.C.
§ 1915(e)(2).   The Izard County Sherriff's Office is not an entity that can
be sued. Ketchum v. City of West Memphis, Arkansas, 974 F.2d 81, 82 (8th
Cir. 1992). Wisham says that his former parole officer, and others from
the Sheriff's Office, are entering Wisham' s bedroom and attic and are
taking his things. While this is of course possible, it is also highly
unlikely. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992); 28 U.S.C. §
1915(e)(2)(B). The Court will dismiss the case without prejudice for
failure to state a claim.
      So Ordered.


                                    D.P. Marshall Jf
                                    United States District Judge
